Citation Nr: 0629500	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for thyroid cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1955 to December 1976.  

2.  In July 2003, the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio, issued a rating decision 
denying entitlement to service connection for thyroid cancer 
as a result of exposure to ionizing radiation; the decision 
was appealed to the Board of Veterans' Appeals (Board).

3.  On August 29, 2006, the Board received a photocopy of a 
Certificate of Death, showing that the appellant had died 
earlier in August 2006.  


CONCLUSION OF LAW

Because of the veteran's death, the Board no longer has 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.211, 20.1302 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from January 1955 to 
December 1976.  

In a July 2003 rating decision entitlement to service 
connection for thyroid cancer as a result of exposure to 
ionizing radiation was denied.  The July 2003 decision was 
appealed to the Board.

By correspondence received on August 29, 2006, the Board, 
before it had issued a decision in this case, was notified 
that the veteran had died earlier that month.  

It is established that the veteran died during the pendency 
of this appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or of any derivative 
claim brought by a survivor of the veteran.  


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


